Title: To Thomas Jefferson from Josiah Parker, 26 August 1792
From: Parker, Josiah
To: Jefferson, Thomas



Sir
Virginia August 26th. 1792

Messrs. Blow & Milhaddo of Portsmouth have met with injury and insult from the Conduct of an officer of the British Government on the coast of Africa which in my opinion deserves the notice of the Government of the United States. As those Gentlemen are respectable Merchants and good Citizens of the United States I have to request you will pay full Credence to their report on the subject which will accompany this. With much respect & esteem I have the honor to be your most Obedient Servt.

J: Parker


